DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/4/2021 has been entered.  Claims 3 and 4 have been canceled.  New claims 15-18 have been added.  Claims 1-2 and 5-18 are pending in the application.  Claims 6-14 have been withdrawn from consideration as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-2, 5 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to recite, “a hexagonal boron nitride film that is doped with carbon and oxygen, that is disposed on the gamma-alumina film, and that has reduced defects due to properties of the gamma-alumina film
Claims 1, 5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20140052517, please refer to the machine translation for the below cited sections) as evidenced by Ferreira (Structural models of activated γ-alumina surfaces revisited: Thermodynamics, NMR and IR spectroscopies from ab initio calculations) or Chen (Surface interaction model of γ-alumina-supported metal oxides), or Reller (High Resolution Transmission Electron Microscopic (HRTEM) Determination of the Preferentially Exposed Faces on γ-Al2O3 and η-Al2O3) or Busca (The surface of transitional aluminas: A critical review).
As discussed in the prior office action, Lee discloses a coated substrate comprising a first or base substrate (11); a second substrate (12) formed on the first substrate (11) such as by a physical vapor deposition method (Paragraph 0094); and a hexagonal boron nitride (h-BN) sheet grown directly on the second substrate (12) and having a purity of 90% or greater, preferably about 93%-99.99%, and a single layer thickness as an atomic layer thickness or 1-100 or 1-10 atomic layers (reading upon the claimed “film is a monolayer or a bilayer” and thickness range of instant claim 5, Paragraphs 0074-0076); wherein the second substrate (12) may be formed from a material having the structure of XaYb (Formula 1) wherein X may be Al, Y may be O, “a” may be 2 and “b” may be 3 (Paragraphs 0011-0019), with a thickness ranging from about 10nm to about 100µm (Paragraph 0069, reading upon the claimed 5-50nm thickness of instant claim 15 as well as the claimed 5-10nm thickness of instant claim 16 given that the range disclosed by Lee overlaps the claimed range and per MPEP § 2144.05, a prima facie case of obviousness exists when the claimed ranges overlap or lie within ranges disclosed by the prior art), and may have a cubic or hexagonal structure (Paragraph 0023), with an example comprising a corundum Al2O3 (α-alumina having a hexagonal type structure) film having a thickness of 0.05µm, i.e. 50nm as in -1, and given the above purity level disclosed by Lee as well as the Raman spectra shown in Fig. 5 with respect to Example 1, Lee provides a clear teaching and/or suggestion that the h-BN contains and/or is “doped” with carbon in a content within the claimed range of 1-15at% as recited in instant claim 1, and given that oxygen is a known inevitable impurity, e.g. due to exposure to ambient atmosphere, and that instant claim 1 does not require any particular oxygen content (e.g. may even be lower than 1ppm), the teachings of Lee broadly read upon and/or render obvious a structure comprising a base substrate, an alumina film disposed on the base substrate, and a hexagonal boron nitride film doped with carbon and oxygen as recited in instant claim 1.
With regards to the alumina film being a gamma (γ)-alumina film that has an upper surface in which a (110) plane is dominant as being more than 50% as recited in instant claim 1, it is again noted that although Lee utilizes an α-alumina thin film as the second substrate disposed on the first or base substrate and upon which the h-BN sheet is directly grown in Example 1, Lee clearly discloses that the second substrate may have a cubic or hexagonal structure, and given that Al2O3, which meets the structure of Formula 1, having a cubic structure is also known as γ-alumina, it would have been obvious to one having ordinary skill in the art to utilize γ-alumina as the second substrate in the invention taught by Lee, particularly Example 1, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie
Lee also discloses that the surface of second substrate may be monocrystalline or polycrystalline wherein the crystal plane of the crystalline substrate is not limited (Paragraph 0093), however, as discussed above, Lee clearly teaches and/or suggests the use of γ-alumina as the second substrate, wherein it is well established in the art that γ-alumina, including thin film γ-alumina, has a surface that is known to be predominantly composed of (110) faces, e.g. of greater than 50%, with one study disclosing about 80% as recited by Ferreira (Entire document, particularly Page 63, first column, and Section 3) and another study concluding about 90% as disclosed by Chen (Entire document, particularly Section 2), see also Reller (Entire document) or Busca (Entire document, particularly Section 6, Figs. 2 and 4).  Thus, given that Lee provides a clear teaching and/or suggestion of utilizing γ-alumina as the second substrate upon which the h-BN sheet is directly grown, and given the known crystal structure of γ-alumina as evidenced by Ferreira or Chen or Reller or Busca, the instantly claimed limitation with respect to “an upper surface in which a (110) plane is dominant as being more than 50%” would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that as disclosed by Ferreira or Chen or Reller or Busca, γ-alumina naturally has a surface in which a (110) plane is dominant as being more than 50% as instantly claimed.
Thus, the difference between the claimed “masking block” or coated substrate of instant claims 1, 5 and 15-16 and the coated substrate taught by Lee, as evidenced by Ferreira or Chen or Reller or Busca, is that Lee does not recite that the h-BN film has “reduced defects due to properties” of the alumina (e.g. γ-alumina) film and includes voids such that a coverage ratio of the h-BN film on the γ-alumina is less than 1 and equal to or more than 0.9 as recited in instant claim 1, and also does not specifically recite that the coated substrate is “configured to contact a growth substrate to define a pattern of a two-dimensional material directly synthesized on the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In terms of the relative “reduced defects” limitation, given the lack of clarity with regards to the basis of the “reduced” properties such that the h-BN film taught by Lee may be compared to any arbitrary h-BN film including one having “more” defects, and given that Lee clearly teaches and/or suggests a γ-alumina film having the same “properties” as in the claimed invention with regards to the (110) plane being dominant, the teachings of Lee read upon and/or suggest the broadly claimed “reduced defects” limitation.  
In terms of the voids and coverage ratio, as discussed in the prior office action, Lee discloses that that the h-BN sheet may have a large area which can be defined as a width and width, or a transverse direction and longitudinal length, of 1 mm or more, for example 10 mm or more, or 10mm to 1,000m, which can be obtained by freely adjusting the size of the substrate, with the maximum value depending upon the size of the reactor, and that since the h-BN sheet is directly grown on the substrate from sources in the vapor phase, there is no restriction on the shape of the substrate wherein even three-dimensional solid shaped substrates can be used (Paragraphs 0072 and 0123) and the h-BN sheet may have a predetermined shape depending upon an intended shape for a particular end use (Paragraph 0073).  Lee also discloses that the 
Additionally, it is known in the art that h-BN sheets grown by such vapor deposition methods as disclosed by Lee are typically not 100% defect free, and given the dark spots present in the surface optical photograph of the h-BN sheet produced in Example 1 of Lee (Fig. 4), which would imply defects or (nano)voids in the h-BN sheet, and that Lee discloses that the h-BN sheet has a purity of 90% or greater, preferably about 93%-99.99%, and thus can include less than 10% or preferably 0.01% to about 7% of various impurities including void defects, e.g. (nano)voids, as well as defects or impurities with respect to other molecules, Lee provides a clear teaching and/or suggestion that the h-BN sheets may contain a minor percentage of less than prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, thereby rendering instant claims 1, 5 and 15-16 obvious over Lee as evidenced by Ferreira or Chen or Reller or Busca.
Claims 1-2, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as evidenced by Ferreira or Chen or Reller or Busca, as applied above to claims 1, 5 and 15-16, and in further view of Kumar (First principles guide to tune h-BN nanostructures as superior light-element-based hydrogen storage materials: role of the bond exchange spillover mechanism).  The teachings of Lee, as evidenced by Ferreira or Chen or Reller or Busca, are discussed in detail above and although Lee recites that the h-BN may have a purity of 90% or greater, thereby teaching and/or suggesting up to 10% of carbon and/or other elements or impurities, wherein as discussed in detail above, oxygen is an obvious inevitable impurity in the art, Lee does not specifically recite that the h-BN sheet or monolayer comprises the oxygen, particularly 1-10at% of oxygen as in instant claim 2, in addition to the 1-15at% of carbon as recited in instant claim 1.  However, Kumar discloses that the properties of h-BN monolayers or nanostructures, particularly with regards to the use thereof for hydrogen storage, can be tuned by co-doping with carbon and oxygen, particularly co-doping with 6.25% C-O which Kumar discloses “is enough to store 7.4wt% of H2 which is quite acceptable according to the DOE 2 (Abstract; Conclusions).  Hence, given that Lee specifically discloses that the h-BN coated substrate may be utilized for hydrogen storage devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to co-dope the h-BN monolayers in the invention taught by Lee with CO as in the invention taught by Kumar, particularly 6.25% C-O reading upon and/or rendering obvious the claimed oxygen and carbon contents of instant claims 1-2, to improve the hydrogen energy storage properties of the h-BN sheet as taught by Kumar, thereby rendering the invention as recited in instant claims 1-2, 5 and 15-16 obvious over the teachings of Lee, as evidenced by Ferreira or Chen or Reller or Busca, and in view of Kumar given that it prima facie obviousness to use a known technique to improve similar devices in the same way.
Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, given that the prior art does not teach or fairly suggest the instantly claimed RMS roughness nor the claimed crystal structure of the γ-alumina surface, respectively.
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above.  In terms of the h-BN film including voids such that a coverage ratio of the h-BN film on the γ-alumina film is less than 1 and equal to or more than 0.9, the Applicant argues that the voids advantageously increase adhesion of the masking block while the masking block contacts a growth substrate for direct synthesis of a pattern shape of a two-dimensional material (see page prima facie case of obviousness exists (see page 13, lines 5-13).  However, the Examiner respectfully disagrees and first notes that the “configured to contact a growth substrate to define a pattern of a two-dimensional material directly synthesized on the growth substrate” limitation as recited in the preamble of instant claim 1 does not require the claimed h-BN film of the claimed “masking block” to have any particular predetermined “pattern” and given that the preamble limitation appears to be solely directed to the intended end use of the “masking block” and does not provide any additional or structural limitations to the claimed coated substrate as recited in the body of the claim, Applicant’s arguments with regards to the preamble limitation are not persuasive.  It is also noted that the Applicant provides no evidence with regards to the criticality of the claimed coverage ratio of less than 1 and equal to or more than 0.9 range with respect to the “advantageously” increased adhesion nor any evidence that such results are “unexpected” with regards to the claimed range, and hence Applicant’s arguments with regards to the claimed coverage ratio and claimed voids “advantageously” increasing the adhesion are not persuasive.  Further, given that the claimed invention does not require the claimed voids to be present in any particular predetermined pattern such that even the presence of common defects in the h-BN film in a percentage as low as 0.001% of the film would read upon the broadly claimed less than 1 and equal to or more than 0.9 coverage ratio, the Examiner maintains her position that the .
Any rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 10/4/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 1, 2022